 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 United States of America,                                  Case No.: 2:17-cr-00027-JAD-GWF

 4               Plaintiff

 5 v.                                                         Order Denying Motion to Expunge
                                                                       Felony Record
 6 Tommy Simmons,
                                                                     [ECF Nos. 11, 12, 17]
 7               Defendant

 8              Tommy Simmons is under supervision in this district after his sentencing court

 9 transferred jurisdiction to this district for his three-year term of supervised release. Simmons

10 asks this court to “Expunge/Seal or dismiss his prior” convictions “so that he can live the life of a

11 normal citizen[] and grow into a full scale businessman without being held back for [his] past.” 1

12 He cites “to the 115th Congress H.R. 5043 – Fresh Start Act of 2017–2018 & 2019–2020” as the

13 authority for such relief. 2

14              Unfortunately for Simmons, the Fresh Start Act is not law. Though it was introduced in

15 the House of Representatives, it has not become law. 3 Because Simmons has not identified any

16 valid authority for the court to grant the relief he requests, I deny his motion without prejudice to

17 Simmons’s ability to refile this motion if the Fresh Start Act becomes law.

18

19

20

21   1
         ECF No. 12 at 3.
22   2
         Id. at 2.
     3
       See https://www.congress.gov/bill/115th-congress/house-bill/5043/actions?KWICView=false
23
     (last visited 3/16/2020); https://www.congress.gov/bill/116th-congress/house-bill/121/all-
     actions?overview=closed&KWICView=false (last visited 3/16/2020).
 1         Simmons also asks the court to appoint counsel “to represent [him] in expunging” his

 2 record. Because the court does not see a legal path to that relief at this time, the court does not

 3 find good cause to appoint counsel. Simmons’s motion to appoint counsel is therefore denied.

 4         IT IS THEREFORE ORDERED that Simmons’s motion to appoint counsel [ECF No.

 5 11] is DENIED;

 6         IT IS FURTHER ORDERED that the Motion to Expunge Felony Record [ECF No. 12]

 7 is DENIED;

 8         IT IS FURTHER ORDERED that the Request for Status Update [ECF No. 17] is

 9 DENIED as moot because this order provides Simmons with the status of his pending motions.

10         Dated: March 16, 2020

11                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
